Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The double patenting rejections are withdrawn in view of the terminal disclaimer filed and approved on 11/16/2020. 
Claims 1-20 are pending. Claims 1-7 and 14-20 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 9, 12, 14, and 15-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Bjorkegren  (US Patent: 9715482, issued: Jul. 25, 2017, filed: Jun. 27, 2012).

With regards to claim 1. Bjorkegren teaches a device, comprising: a memory to store instructions (Fig. 35); 

a display screen to display digital content that includes a plurality of chapters, each chapter including one or more corresponding pages (Fig. 23, Fig 27, column 3, lines 45-50: a display screen is shown to display pages of text. The text can have a plurality of chapters ); and 
a processor to execute the instructions, to invoke a thumbnail mode, wherein, while the thumbnail mode is invoked, the thumbnail mode is configured to cause simultaneously display on the display screen of (i) a current page of the digital content on a first region of the display screen (Fig. 27: current page is displayed in larger area), (ii) a scrubber bar on a second region of the display screen (Fig 20D: a scrubber bar includes a horizontal navigable bar), and (iii)  a plurality of thumbnail images on a third region of the display screen, each thumbnail image representing a corresponding page of the digital content (Fig 20D: thumbnails of one or more pages of content are rendered in 2010), and wherein the scrubber bar displayed on the second region of the display screen the display screen includes (a) one or more chapter markers that indicate one or more locations of one or more corresponding chapter breaks within the digital content (column 3, lines 45-50, Fig 23: indicators on the navigable bar can be chapter breaks), (b) a draggable knob that indicates a location of the currently displayed thumbnail images within the digital content (Fig 20D, ref 122: a draggable knob/handle is implemented), and (c) a current page marker that indicates a location of the current page within the digital content (Fig 20D, column 5, lines 35-41: page represented by ref 2016 has highlighting to indicate current page setting of scroll and additionally the position of control/handle ref 122 is also a current page marker of display for the content item/page currently being displayed in the first region of Fig 1) . 

With regards to claim 2, which depends on claim 1, Bjorkegren teaches wherein while the thumbnail mode is invoked, and in response to a scroll gesture, the thumbnail mode is configured to cause scrolling of the thumbnail images within the third  region in a sequential fashion, while the display screen continues to display the current page, such that (i) a scroll gesture in a first direction scrolls the thumbnail images representing pages of the digital content that occur prior to the current page and (ii) a scroll gesture in a second direction opposite the first direction scrolls the thumbnail images representing pages of the digital content that occur subsequent to the current page (Fig 20D, a user can move the draggable handle left and right along the bar to scroll the thumbnail images representing pages).

With regards to claim 9, which depends on claim 1, Bjorkegren teaches wherein the processor is to invoke the thumbnail mode, in response to a thumbnail activation gesture performed over the current page of digital content (Figure 20D, thumbnail mode can be invoked by the user applying movement to the handle/knob ).



With regards to claim 14, which depends on claim 1, Bjorkegren teaches wherein while the thumbnail mode is invoked, the thumbnail mode is configured to cause (i) display of a toolbar that includes the scrubber bar, and (ii) display the third region in response to a user dragging the knob along the bar (Fig 20D, a thumbnail tool bar is displayed that allows a user to update the thumbnails when scrolling).

With regards to claim 15. Bjorkegren teaches a method for providing a user interface for navigating paginated content, the method comprising: simultaneously displaying, , (i) on a first region of a display screen, a current page of digital content that includes a plurality of chapters, (ii) on a second region of the display screen, a scrubber bar, and (iii) on a third region of the display screen,  a plurality of thumbnail images, wherein each chapter of the digital content includes one or more corresponding pages, wherein each thumbnail image represents a corresponding page of the digital content, wherein the scrubber bar displayed on the second region of the display screen includes (a) one or more chapter markers that indicate one or more locations of one or more corresponding chapter breaks within the digital content,  (b) a knob that is draggable along the scrubber bar to cause scrolling of the thumbnail images; and (c) a current page marker that indicates a location of the current page within the digital content; and scrolling through the thumbnail images in response to a scroll gesture, while continuing to display the current page, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

With regards to claim 16, which depends on claim 15, Bjorkegren teaches wherein the third region displaying the plurality of thumbnail images is displayed between the first region displaying the current page and the second region displaying the scrubber bar, as similarly explained in the rejection for claim 1 (Fig 1 and Fig 20D: a current page upon display of thumbnails is displayed/highlighted and also indicated via handle 122. The third region is between the top of region 118 and the second region of 112), and is rejected under similar rationale.


Claims 3-7, 17, 19 and 20 remain rejected and claim 18 is newly rejected under 35 U.S.C. 103 as being unpatentable over Bjorkegren  (US Patent: 9715482, issued: Jul. 25, 2017, filed: Jun. 27, 2012) in view of Mosquera et al (US Application: US 2013/0055140, published: Feb. 28, 2013, filed: Aug. 30, 2012, EEFD: Aug, 30, 2011).

With regards to claim 3, which depends on claim 1, Bjorkegren teaches wherein while the thumbnail mode is invoked, the thumbnail mode is configured to cause simultaneously display of a … information region … to which thumbnail images currently displayed in the thumbnail region belong (Fig 20D: thumbnail mode is displayed and can be navigated using the knob (ref 122). Each thumbnail page represents a visualized page/’region’ of information of digital content and as explained in column 13, lines 14-

However Bjorkegren does not expressly teach simultaneously display of a chapter information on fourth region of the display screen, the chapter information identifying  a chapter title of a chapter of the digital content …

Yet Mosquera et al teaches simultaneously display of a chapter information on fourth region of the display screen, the chapter information identifying a chapter title of a chapter of the digital content … (paragraph 0016, Fig 3: images of pages of digital content include a horizontal (interpreted as the fourth) region within the page for chapter information, such that upon chosen directional sliding gesture, the chapter information can be displayed (such as in a transition fashion where part of the prior chapter’s title and part of first page of another subsequent chapter’s title would be displayed)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bjorkegren’s ability to allow a user to navigate through user input (such as via directional knob gesture) and simultaneously display an 

With regards to claim 4, which depends on claim 3, the combination of Bjorkegren and Mosquera et al teaches wherein while the thumbnail mode is invoked, and in response to a scroll input, the thumbnail mode is configured to cause scrolling of the thumbnail images within the third  region, while the display screen continues to display the current page, wherein when the scrolling results in simultaneous display of first one or more  thumbnail images of a first chapter and a second chapter within the  third region, the chapter information on the fourth [region] is to display at least a part of a chapter title of the first chapter and at least a part of a chapter title of the second chapter, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

With regards to claim 5, which depends on claim 4, the combination of Bjorkegren and Mosquera et al teaches wherein when the scrolling results in simultaneous display of thumbnail images of the first chapter and the second chapter within the third  

With regards to claim 6, which depends on claim 3, the combination of Bjorkegren and Mosquera et al teaches wherein while the thumbnail mode is invoked, and in response to a scroll gesture, the thumbnail mode is configured to cause scrolling of the thumbnail images within the third  region, while the display screen continues to display the current page, wherein the scroll gesture comprises one or more of (i) a drag gesture performed on the draggable knob along the scrubber bar, (ii) a swipe gesture performed on the third  region, and/or (iii) a swipe gesture performed over the chapter information on the fourth region, as similarly explained in the rejection of claim 3, and is rejected under similar rationale..

With regards to claim 7, which depends on claim 1, Bjorkegren and Mosquera et al teaches … wherein the third  region displays … (i) first one or more of the thumbnail images representing pages belonging to a first chapter in the digital content and (ii) second one or more of the thumbnail images representing pages belonging to a second chapter in the digital content, as explained in the rejection of claim 3, and is rejected under similar rationale.


 a chapter break indicator between … and wherein the first one or more thumbnail images, the chapter break indicator, and the second one or more thumbnail images are arranged in a linear manner.

Yet Mosquera et al teaches displays a chapter break indicator between … and wherein the first one or more thumbnail images, the chapter break indicator, and the second one or more thumbnail images are arranged in a linear manner (Fig 3, ref 140, paragraphs 0004, 0016 and 0039: a divider is displayed to indicate a break between chapters in a display of page representations. The page representations can be zoomed to be enlarged (show portion of content) or reduced in size (show more content) via multi touch gestures) as is known in the art and also taught by Mosquera et al. Since pages can be reduced in size, then reduced pages can be interpreted as ‘thumbnails’).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bjorkegren and Mosquera et al’s ability to display the thumbnail region (region representing a depiction of pages) having pages belonging to a first chapter and second chapter, such that the region depicting pages could have been further modified to include a visible break between pages that transition between chapters, as also taught by Mosquera et al. The combination would have allowed 

With regards to claim 17, which depends on claim 15, the combination of Bjorkegren and Mosquera et al teaches further comprising one or more of: displaying a fourth region on the display screen simultaneously with the first, second and third regions , the fourth region displaying at least part of a chapter title of a chapter of the digital content to which thumbnail images currently displayed in the third  region belong; displaying, within the fourth  region, at least a part of a chapter title of a first chapter and at least a part of a chapter title of a second chapter, in response to simultaneously displaying thumbnail images of a first chapter and a second chapter within the third  region (as similarly explained in the rejection of claim 3, and rejected under similar rationale); and/or displaying, within the third  region, a chapter break indicator between (i) first one or more of the thumbnail images representing pages belonging to a first chapter in the digital content and (ii) second one or more of the thumbnail images representing pages belonging to a second chapter in the digital content, wherein the first one or more thumbnail images, the chapter break indicator, and the second one or more thumbnail images are arranged in a same line (as similarly explained in the rejection of claim 7, and is rejected under similar rationale). 

 (i) on a first region of a display screen, a current page of digital content that includes a plurality of chapters, (ii) on a second region of the display screen, a scrubber bar, and (iii) on a third region of the display screen, a thumbnail region that displays a plurality of thumbnail images,, and (iv) … [visual content] to which thumbnail images currently displayed in the third region belong… ; wherein each chapter of the digital content includes one or more corresponding pages, wherein each thumbnail image represents a corresponding page of the digital content, and wherein the scrubber bar includes (a) one or more chapter markers that indicate one or more locations of one or more corresponding chapter breaks within the digital content, and (b) a draggable knob that indicates a location of the currently displayed thumbnail images within the digital content relative to the one or more locations of the one or more corresponding chapter breaks, as similarly explained in the rejection for claim 1, and is rejected under similar rationale; and scrolling through the thumbnail images in response to a scroll gesture, while continuing to display the current page, as similarly explained in the rejection for claim 12, and is rejected under similar rationale.

However although Bjorkegren teaches visual content that belongs to the thumbnail images (ref 2016 in Fig. 20D is contextual content belonging to thumbnails displayed), … a fourth region of the display screen, a chapter title of a chapter of the digital content … 

Yet Mosquera et al teaches … a fourth region of the display screen, a chapter title of a chapter of the digital content to which thumbnail images currently displayed … belong (Fig 3, ref 140, paragraphs 0004, 0016 and 0039: images of pages of digital content include a horizontal (interpreted as the fourth) region within the page for chapter information, such that upon chosen directional sliding gesture, the chapter information can be displayed (such as in a transition fashion where part of the prior chapter’s title and part of first page of another subsequent chapter’s title would be displayed. The page representations can be zoomed to be enlarged (show portion of content) or reduced in size (show more content) via multi touch gestures) as is known in the art and also taught by Mosquera et al. Since pages can be reduced in size, then reduced pages can be interpreted as ‘thumbnails’).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bjorkegren’s ability to allow a user to navigate through user input (such as via directional knob gesture) and simultaneously display an information region within/as part of the thumbnail image to which digital content pages (thumbnail images of pages belonging to one or more chapters) belong, such that the displayed information region of the digital content thumbnail images could have further included chapter information regions that include identification of chapters for pages of the digital content images as within the displayed information region(s), as taught by 

With regards to claim 19, which depends on claim 18, the combination of Bjorkegren and Mosquera et al teaches the process further comprising causing simultaneously display of, within the third region, a chapter break indicator between (i) first one or more of the thumbnail images representing pages belonging to a first chapter in the digital content and (ii) second one or more of the thumbnail images representing pages belonging  to a second chapter in the digital content, wherein the first one or more thumbnail images, the chapter break indicator, and the second one or more thumbnail images are arranged in a same line, as similarly explained in the rejection of claim 18, and is rejected under similar rationale.

With regards to claim 20, which depends on claim 19, the combination of Bjorkegren and Mosquera et al teaches wherein when the scrolling results in simultaneous display of first one or more thumbnail images of a first chapter and second one or more thumbnail images of a second chapter within the third  region, the fourth  region is to display at least a part of a chapter title of the first chapter and at least a part of a chapter title of the second chapter, as similarly explained in the rejection of claim 18, and is rejected under similar rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorkegren  (US Patent: 9715482, issued: Jul. 25, 2017, filed: Jun. 27, 2012) in view of Nurmi (US Application: US 2006/0136838, published: Jun. 22, 2006, filed: Dec. 22, 2004).

With regards to claim 8, which depends on claim 1, Bjorkegren teaches wherein the current page marker is … displayed in the scrubber bar, when the thumbnail images currently being displayed includes the current page … to the thumbnail images currently being displayed not including the current page, as similarly explained in the rejection of claim 1 (Fig 20D, a current page of focus page marker is rendered, and the user can scroll the thumbnails to display other pages that are not the starting/current-page), and is rejected under similar rationale.

However Bjorkegren does not expressly teach wherein the current page marker is not initially displayed in the scrubber bar, when the thumbnail images currently being displayed includes the current page, and wherein the current page marker is added to the bar, in response…

Yet Nurmi teaches wherein the current [data] marker is not initially displayed in the scrubber bar, … when [data] images currently being displayed includes the current [ original data item] , and wherein the current [data] marker is added to the bar, in response… [data currently being displayed that does not include the [original data item] (paragraph 0033: a reminder is created and displayed after the scrolling of data items 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bjorkegren’s ability to display a current page of focus visual indicator, such that the indicator could have been expanded/enhanced by splitting into both a current page indicator of original current page position and a current page indicator of navigation focus, as taught by Nurmi. The combination would have allowed Bjorkegren to have reduced the effort needed in order for a user to bring the current position into view again (Nurmi, paragraph 0005).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorkegren  (US Patent: 9715482, issued: Jul. 25, 2017, filed: Jun. 27, 2012) in view of Kongqiao et al (US Application: US 2006/0279559, published: Dec. 14, 2006, filed: Jun. 10, 2005)

With regards to claim 10, which depends on claim 1, Bjorkegren teaches wherein the processor … the thumbnail mode, as similarly explained in the rejection for claim 1 (Fig 20D: a thumbnail interface is implemented/shown/produced), and is rejected under similar rationale. 

exit the thumbnail mode, in response to a failure to detect any user input for at least a threshold period of time.

Yet Kongqiao teaches exit [an interface mode], in response to a failure to detect any user input for at least a threshold period of time (paragraph 0028: a control panel interface panel mode will exit / removed from display screen, when there is inactivity for a period of time).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bjorkegren’s ability to produce/display an interface (thumbnail mode), such that the interface can be removed upon a period of inactivity, as taught by Kongqiao. The combination would have allowed Bjorkegren to implement a way to produce an uncluttered interface by avoiding display of unwanted interface elements. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorkegren  (US Patent: 9715482, issued: Jul. 25, 2017, filed: Jun. 27, 2012) in view of Mori et al (US 7603618, issued: Oct. 13, 2009, filed: Apr. 14, 2005). 

With regards to claim 11, which depends on claim 1, Bjorkegren teaches thumbnail … multiple pages of digital content, as similarly explained in the rejection of claim 1 (Fig. 20D: there are multiple pages in a book and multiple thumbnails are displayed), and is rejected under similar rationale.

However Bjorkegren does not expressly teach wherein a single thumbnail image represents multiple pages of digital content.

Yet Mori et al teaches wherein a single thumbnail image represents multiple pages of digital content (Fig. 19: as shown , a single thumbnail can represent 4 pages of content).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bjorkegren’s ability to use thumbnails to display pages of digital content, such that a single thumbnail can be used to display multiple pages of the digital content, as taught by Mori et al. The combination would have allowed Bjorkegren to have referenced digital content that could have been created freely, even when pages of content are sourced from different applications (Mori et al, column 17, lines 39-45).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorkegren  (US Patent: 9715482, issued: Jul. 25, 2017, filed: Jun. 27, 2012) in view of Nurmi (US Application: US 2006/0136838, published: Jun. 22, 2006, filed: Dec. 22, 2004) in view of Amacker (US Patent: 8977892, issued: Mar. 10, 2015, filed: May 28, 2010).

With regards to claim 13, which depends on claim 1, the combination of Bjorkegren and Nurmi teaches wherein the current page marker is not visible when .. [return data 

However Bjorkegren and Nurmi does not expressly teach … not visible when  the draggable knob overlaps with the current page marker.

Yet Amacker teaches … not visible when the draggable knob overlaps with …[page marker] (Fig. 2C, Fig 2D: page marker can be hidden when draggable gui knob/slider overlaps a page marker position).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bjorkegren and Nurmi’s ability to display a page marker indicator as a current position (as well as display a draggable knob/slider), such that the page marker will be hidden should a slider/knob overlaps the indicator, as taught by Amacker. The combination would have allowed Bjorkegren and Nurmi to have allowed users to navigate content using enhanced scroll bars while making it easier and efficient to navigate to different portions/pages (Amacker, column 1, lines 35-44). 

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. 
The applicant points out that the amendments are directed to referencing/labeling the individual areas to display different types of data, to help expedite prosecution. The 

Specifically, with regards to amended claim 1, the applicant labels in the amendment that the current page to be a first region and the examiner points out in Fig 1, that page 118 is shown in a first region of Bjorkegren. The applicant proceeds to label the scrubber bar as a second region in the amendment, and the examiner points out that the scrubber bar (ref 112 of Bjorkegren) is displayed in a second region containing the rectangular consumption bar of ref 112. The applicant clarifies in the amendment that the thumbnail images are in a third region, and the examiner points out this third region is also taught by Bjorkegren and is introduced upon user interaction to pop up a set of thumbnail images above the rectangular consumption region in Fig. 20D (ref 2010). Lastly the applicant clarifies in the amendment that the second region would contain the chapter marks, knob and current page marker and the examiner points out that the chapter markers can be displayed within the second region as part of ref 112 of Bjorkegren in Fig. 23, the knob is also shown as ref 122 in Fig. 23 of Bjorkegren, and the claimed current page marker can be interpreted as the position of the marker as ref 112. 

More importantly, should the applicant have intended/desired that the current page marker position be retained at a current position while the user advances/scrolls to pages other than the current page, the examiner would like to point out that the applicant can consider this clarification, although points out that the applicant should 

Also with regards to claim 1, the applicant argues that ‘reference 2016 of Fig 20D is a thumbnail image displayed within a region displaying multiple thumbnail images, and the thumbnail image 2016 is not included within a region displaying a bar’. However, as explained , Bjorkegren teaches two current page markers for which one of them is ref 112, which is displayed in the scroll bar region (third region); and thus, the applicant’s argument is not persuasive.

The applicant argues that claim 15 is allowable for reasons explained for claim 1, however this argument is not persuasive since claim 1 has been shown/explained to be rejected above.
With regards to claim 18, the applicant argues that Mosquera merely illustrates Fig. 3 a page currently being displayed, with a corresponding chapter title also being displayed, however Mosquera fails to disclose displaying a chapter title of a chapter to which ‘thumbnail images currently displayed in the third region belong’. However, the examiner points out that the thumbnail representations view (smaller visual page representations) of Bjorkegren are modified to include amongst the smaller visual page representations additional regions within the representations that would include chapter title regions within the visualizations and also chapter break between the visualizations, as taught by Mosquera. The combination of Bjorkegren and Mosquera therefore teach the newly amended limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (new mapping/interpretations) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILSON W TSUI/Primary Examiner, Art Unit 2178